Citation Nr: 1125198	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-19 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for dyspepsia.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In April 2010, the Board remanded the appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2010 Board remand, it was noted that a compact disc was of record but it was unclear as to what the contents of such were and whether the RO considered such in conjunction with the Veteran's appeal for a higher initial evaluation for dyspepsia. On remand, the AMC was instructed to print and associate with the claims file all records found on the compact disc. Unfortunately, the post-remand record is silent as to what actions, if any, were taken to comply with the Board's request regarding the compact disc.  Therefore, the Board finds that another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

While the appeal is in remand status, the Veteran's July 2006 to May 2009 VA treatment records from the Little Rock VA Medical Center should also be obtained and associated with the record.  38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

Given the above development, while the appeal is in remand status the RO/AMC should obtain an addendum to the October 2010 VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC must print and associate with the claims file all documents that are found on the compact disc labeled "Scanned SMRs provided by QTC Medical Services ..." The RO/AMC must also identify which documents, if any, were considered in conjunction with the present appeal.   

The RO/AMC must prepare and associate with the claims file a memorandum outlining all steps taken in regard to printing and associating with the claims file all records that are found on the compact disc.  If the compact disc cannot be opened and/or the documents found on the disc cannot be printed, the RO/AMC must specially state so in a memorandum;  additional methods to ensure that the claims file is complete must be undertaken, as needed.

2.  The RO/AMC should obtain and associate with the claims file the Veteran's July 2006 to May 2009 VA treatment records from the Little Rock VA Medical Center.  All efforts to obtain these records should be fully documented.

3.  After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the October 2010 VA examination by the same examiner or another qualified examiner.  The claims file is to be provided to the examiner for review in connection with the examination and a notation that it was reviewed should be placed in the addendum.  In accordance with the AMIE worksheet for rating dyspepsia, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his dyspepsia without regard to any non service gastrointestinal disorders including his hiatal hernia.  All indicated tests and studies deemed appropriate by the examiner must be accomplished.  

4.  Thereafter the RO/AMC should readjudicate the claim.  Such readjudication should take into account whether "staged" ratings are appropriate.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

